1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   UNITED STATES OF AMERICA,             No. 2:18-cv-2328 WBS KJN
13               Plaintiff,
14       v.
15   REAL PROPERTY KNOWN AS                ORDER
     APN:4181-034-009, et al.,
16
                 Defendants.
17

18

19

20
21   UNITED STATES OF AMERICA,             No. 2:18-cr-253 WBS
22               Plaintiff,
23       v.
24   JEFFREY R. DAVID,
25               Defendant.
26
27

28
                                       1
1                                ----oo0oo----

2              A status conference is hereby set in these two cases

3    for Monday, February 4, 2019 at 9:00 a.m. in Courtroom 5.

4    Defendant is not required to personally appear.   At the

5    conference, counsel shall be prepared to discuss how the

6    forfeiture of money and property in these cases affects

7    restitution to the victims.

8              IT IS SO ORDERED.

9    Dated:   January 30, 2019

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
